                                                  Case 6:19-bk-00646-KSJ         FORM 1
                                                                                  Doc 19  Filed 08/23/19                        Page 1 of 3                        Page No:     1
                                                             INDIVIDUAL ESTATE PROPERTY RECORD AND REPORT
                                                                              ASSET CASES

Case No.:                    19-00646                                                                                                 Trustee Name:                             Gene T. Chambers
Case Name:                   REMNANT, TERRI LEE                                                                                       Date Filed (f) or Converted (c):          01/30/2019 (f)
For the Period Ending:        06/30/2019                                                                                              §341(a) Meeting Date:                     03/08/2019
                                                                                                                                      Claims Bar Date:                          07/05/2019
                                 1                                   2                              3                           4                        5                                          6

                     Asset Description                            Petition/                Estimated Net Value               Property              Sales/Funds                 Asset Fully Administered (FA)/
                      (Scheduled and                            Unscheduled               (Value Determined by               Abandoned             Received by                Gross Value of Remaining Assets
                 Unscheduled (u) Property)                         Value                         Trustee,              OA =§ 554(a) abandon.        the Estate
                                                                                         Less Liens, Exemptions,
                                                                                            and Other Costs)

Ref. #
1        HOMESTEAD - 26323 NEWCOMBE                                 $67,500.00                                 $0.00                                            $0.00                                           FA
         CIRCLE
2      2013 DODGE DART (VIN:                                $6,837.50                      $3,000.00                                                         $3,000.00                                          FA
       1C3CDFCA3DD104672 )
Asset Notes:   DEBTOR BUYBACK OF NON-EXEMPT EQUITY (TERMS: CASH). NOTICE OF SALE FILED 04/03/19.
3        HOUSEHOLD GOODS                                              $400.00                                  $0.00                                            $0.00                                           FA
4        ELECTRONICS                                                     $50.00                                $0.00                                            $0.00                                           FA
5        FAMILY PHOTOS                                                    $1.00                                $0.00                                            $0.00                                           FA
6        CLOTHES                                                      $100.00                                  $0.00                                            $0.00                                           FA
7        COSTUME JEWELRY                                                  $4.00                                $0.00                                            $0.00                                           FA
8        CPAP MACHINE & CRUTCHES                                          $5.00                                $0.00                                            $0.00                                           FA
9        CHECKING ACCOUNT - SUNTRUST                                  $432.85                                  $0.00                                            $0.00                                           FA
10       CHECKING ACCOUNT - PNC BANK                                      $0.00                                $0.00                                            $0.00                                           FA
11       401k EMPOWER RETIREMENT ACCOUNT                            $13,800.62                                 $0.00                                            $0.00                                           FA
         - HOWARD FERTILIZER & CHEMICAL
         COMPANY, INC.


TOTALS (Excluding unknown value)                                                                                                                                                    Gross Value of Remaining Assets
                                                                   $89,130.97                              $3,000.00                                         $3,000.00                                      $0.00




Initial Projected Date Of Final Report (TFR):   07/31/2019                      Current Projected Date Of Final Report (TFR):       07/31/2019                /s/ GENE T. CHAMBERS
                                                                                                                                                               GENE T. CHAMBERS
                                                          Case 6:19-bk-00646-KSJ       Doc 19             Filed 08/23/19        Page 2 of 3
                                                                                      FORM 2                                                                        Page No: 1
                                                                   CASH RECEIPTS AND DISBURSEMENTS RECORD


Case No.                        19-00646                                                                                         Trustee Name:                         Gene T. Chambers
Case Name:                      REMNANT, TERRI LEE                                                                               Bank Name:                            Veritex Community Bank
Primary Taxpayer ID #:          **-***8344                                                                                       Checking Acct #:                      ******4601
Co-Debtor Taxpayer ID #:                                                                                                         Account Title:
For Period Beginning:           07/01/2018                                                                                       Blanket bond (per case limit):        $32,583,498.00
For Period Ending:              06/30/2019                                                                                       Separate bond (if applicable):


     1               2                           3                                                   4                                                  5                    6                    7

Transaction      Check /                     Paid to/                        Description of Transaction                            Uniform          Deposit            Disbursement             Balance
   Date           Ref. #                  Received From                                                                           Tran Code           $                     $


04/02/2019           (2)    REMNANT                                   BUYBACK                                                      1129-000          $3,000.00                   $0.00                $3,000.00

                                                                                      TOTALS:                                                           $3,000.00                 $0.00               $3,000.00
                                                                                          Less: Bank transfers/CDs                                          $0.00                 $0.00
                                                                                      Subtotal                                                          $3,000.00                 $0.00
                                                                                          Less: Payments to debtors                                         $0.00                 $0.00
                                                                                      Net                                                               $3,000.00                 $0.00




                     For the period of 07/01/2018 to 06/30/2019                                                 For the entire history of the account between 04/02/2019 to 6/30/2019

                     Total Compensable Receipts:                        $3,000.00                               Total Compensable Receipts:                                  $3,000.00
                     Total Non-Compensable Receipt                          $0.00                               Total Non-Compensable Receipt                                    $0.00
                     Total Comp/Non Comp Receipts                       $3,000.00                               Total Comp/Non Comp Receipts                                 $3,000.00
                     Total Internal/Transfer Receipts                       $0.00                               Total Internal/Transfer Receipts                                 $0.00


                     Total Compensable Disbursements:                      $0.00                                Total Compensable Disbursements:                                 $0.00
                     Total Non-Compensable Disbursement                    $0.00                                Total Non-Compensable Disbursement                               $0.00
                     Total Comp/Non Comp Disbursements                     $0.00                                Total Comp/Non Comp Disbursements                                $0.00
                     Total Internal/Transfer Disbursements                 $0.00                                Total Internal/Transfer Disbursements                            $0.00
                                                          Case 6:19-bk-00646-KSJ        Doc 19             Filed 08/23/19        Page 3 of 3
                                                                                       FORM 2                                                                        Page No: 2
                                                                   CASH RECEIPTS AND DISBURSEMENTS RECORD


Case No.                         19-00646                                                                                         Trustee Name:                         Gene T. Chambers
Case Name:                       REMNANT, TERRI LEE                                                                               Bank Name:                            Veritex Community Bank
Primary Taxpayer ID #:           **-***8344                                                                                       Checking Acct #:                      ******4601
Co-Debtor Taxpayer ID #:                                                                                                          Account Title:
For Period Beginning:            07/01/2018                                                                                       Blanket bond (per case limit):        $32,583,498.00
For Period Ending:               06/30/2019                                                                                       Separate bond (if applicable):


    1                2                           3                                                    4                                                  5                    6                    7

Transaction      Check /                     Paid to/                         Description of Transaction                            Uniform            Deposit          Disbursement             Balance
   Date           Ref. #                  Received From                                                                            Tran Code             $                   $


                                                                                                                                                                                   NET              ACCOUNT
                                                                                       TOTAL - ALL ACCOUNTS                                  NET DEPOSITS                     DISBURSE             BALANCES

                                                                                                                                                         $3,000.00                $0.00                $3,000.00




                     For the period of 07/01/2018 to 06/30/2019                                                  For the entire history of the account between 04/02/2019 to 6/30/2019

                     Total Compensable Receipts:                        $3,000.00                                Total Compensable Receipts:                                 $3,000.00
                     Total Non-Compensable Receipt                          $0.00                                Total Non-Compensable Receipt                                   $0.00
                     Total Comp/Non Comp Receipts                       $3,000.00                                Total Comp/Non Comp Receipts                                $3,000.00
                     Total Internal/Transfer Receipts                       $0.00                                Total Internal/Transfer Receipts                                $0.00


                     Total Compensable Disbursements:                      $0.00                                 Total Compensable Disbursements:                                 $0.00
                     Total Non-Compensable Disbursement                    $0.00                                 Total Non-Compensable Disbursement                               $0.00
                     Total Comp/Non Comp Disbursements                     $0.00                                 Total Comp/Non Comp Disbursements                                $0.00
                     Total Internal/Transfer Disbursements                 $0.00                                 Total Internal/Transfer Disbursements                            $0.00




                                                                                                                                                    /s/ GENE T. CHAMBERS
                                                                                                                                                    GENE T. CHAMBERS
